                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-cv-80877- SMITH/MATTHEWMAN

ERIC SEIFERT,

                  Plaintiff,                                                                              KJZ
v.

SF&P ADVISROS, INC., and                                                                      Jul 12, 2021
JOHN DOES 1 to 6.

            Defendants.
                                                                                                              West Palm Beach

_______________________________________/

SF&P ADVISORS, INC.,

         Counter-Plaintiff

v.

ERIC SEIFERT, and
GOOD HOPE HOLDINGS, LLC,

Counter-Defendants.

_______________________________________/


     OMNIBUS ORDER ON DEFENDANT/COUNTER-PLAINTIFF SF&P ADVISORS,
      INC.’S FIVE MOTIONS IN LIMINE [DE 107; DE 108; DE 109; DE 110; DE 111]

         THIS CAUSE is before the Court upon Defendant/Counter-Plaintiff SF&P Advisors, Inc.

(“Defendant” or “SF&P” ) five (5) Motions in Limine: (1) Motion in Limine to Preclude Eric

Seifert (“Seifert” or “Plaintiff”) and/or Good Hope Holdings, LLC (“Good Hope”) from Making

Reference to or Introducing Evidence of Certain Financial Matters [DE 107]; 1 (2) Motion in


1
 Throughout Defendant SF&P’s five motions and Plaintiff Seifert and Counter-Defendant Good Hope’s responses,
many of the quoted material refers to “Plaintiff” or “Plaintiffs” without distinguishing between Plaintiff Seifert and
Counter-Defendant Good Hope. However, it is clear that the motions are directed at both Seifert and Good Hope,
and both Seifert and Good Hope jointly responded to the motions.
Limine to Preclude Seifert and Good Hope from Making Reference to or Introducing Evidence

of Defendant’s Written Agreements with Other Independent Contractors [DE 108]; (3) Motion in

Limine to Preclude Seifert and Good Hope from Introducing as Evidence at Trial or Otherwise

Publishing to the jury Confidential Settlement Communications [DE 109]; (4) Motion in Limine

to Preclude Seifert and Good Hope from Introducing the Existence of any Previously

Undisclosed Agreements [DE 110]; and (5) Motion in Limine to Preclude Seifert and Good

Hope from Introducing Evidence of Post-Termination Commission Payments Owed on any

Transactions That Have Not Been Disclosed via the Amended Complaint by Interlineation [DE

111]. All five motions have been responded to by Seifert and Good Hope [DE 115; DE 116; DE

117; DE 118; DE 119] and SF&P filed two replies [DE 120; DE 121]. These motions are ripe for

review. The Court has carefully reviewed the parties’ filings, the entire docket in this case, and

the applicable case law.

       A court has the power to exclude evidence in limine only when evidence is clearly

inadmissible on all potential grounds. Luce v. U.S., 469 U.S. 38, 41(1984). Motions in limine are

generally disfavored as admissibility questions should be ruled upon as they arise at

trial. Begualg Inv. Mgmt., Inc. v. Four Seasons Hotel Ltd., 10-22153-CIV, 2013 WL 750309, at

*1 (S.D. Fla. Feb. 27, 2013). As a result, if evidence is not clearly inadmissible, “evidentiary

rulings must be deferred until trial to allow questions regarding foundation, relevancy, and

prejudice.” Lordeus v. Torres, 1:17-CV-20726-UU, 2018 WL 1364641, at *1 (S.D. Fla. Mar. 1,

2018) (quoting Kobie v. Fifthian, 2014 WL 1652421 at *1 (M.D. Fla. 2014)). Each motion will

be addressed in turn.




                                                2
        1.      Defendant SF&P’s Motion in Limine to Preclude Eric Seifert and/or Good
                Hope from Making Reference to or Introducing Evidence of Certain
                Financial Matters [DE 107]

        Defendant SF&P argues that Seifert and Good Hope must be precluded from discussing

Defendant’s “revenues beyond those transactions specifically identified in Seifert Amended

Complaint by Interlineation.” [DE 107 ¶ 1]. Defendant argues that Seifert and Good Hope must

also be precluded from “discussing Silberstein’s wealth, property, or financial resources.” Id.

Defendant’s position is that “[i]f the jury is presented with evidence or repeated references

regarding a Defendant’s revenues, financial condition, net worth, wealth, or property, it could

mislead the jury into believing that SF&P’s and/or Silberstein’s financial information is a

significant factor in determining liability.” Id. ¶ 2. Defendant’s concern is that the jury might

make a finding of liability or award of damages based on the impression that “a judgment of

liability would have little or no effect on SF&P and/or Silberstein.” Id.

        In response, Seifert and Good Hope contend that this motion is sweepingly overbroad

because it seeks, generally, to vaguely preclude references about “revenues,” “wealth,”

“property,” or “financial resources.” [DE 117 ¶ 1]. Seifert’s and Good Hope’s position is that

because “this entire case is about Defendant’s failure to pay commissions – it necessarily

involves the concepts Defendant now seeks to preclude.” Id. ¶ 2. Moreover, Seifert and Good

Hope point out that Defendant “has filed a Counterclaim seeking substantial damages as a result

of some supposed theft of its supposed trade secrets,” thereby putting its financial condition in

issue. Id. ¶¶ 6-7. As such, “inquiry concerning the impact, if any, on its financial condition as a

result of the so-called ‘theft’ of its so-called trade secrets is clearly relevant.” Id. ¶ 7.

        Defendant did not file a reply.


                                                    3
       The Court finds that the issues raised in this motion can only be fairly addressed during

the crucible of trial on a proper and timely objection and cannot be ruled upon in advance in a

vacuum on a motion in limine. Motions in limine are “best limited to those issues that the mere

mention of which would deprive a party of a fair trial. The Court does not issue advisory

opinions, and it is difficult to rule in a vacuum without having the opportunity to see the

proffered testimony in perspective with other evidence in the trial.” U.S. v. Everglades Coll.,

Inc., No. 12-60185-CIV, 2014 WL 11578214, at *1 (S.D. Fla. May 28, 2014); Contreras v.

Aventura Limousine & Transportation Serv., Inc., No. 13-22425-CIV, 2014 WL 11880996, at *2

(S.D. Fla. July 29, 2014) (“It is always difficult to rule in a vacuum, so the Courts ruling is

without prejudice to Defendants’ objecting when the evidence is sought to be introduced.”).

        The Court cannot rule at this point that only the transactions identified in the Amended

Complaint are relevant, and that nothing about Defendant’s wealth, property, or financial

resources should come into evidence in this case. Instead, this ruling should be made within the

context of the evidence developed at trial upon a timely and proper objection. Given the

allegations by both sides in the operative pleadings, this financial information may be relevant at

trial, and the Court only has the power to exclude evidence in limine when evidence is clearly

inadmissible on all potential grounds. Moreover, the Court is not persuaded that the jury would

be misled into finding liability or an award of damages based on an impression that liability

would have little or no effect on Defendant when such matters are routinely addressed at trial.

       Accordingly, Defendant’s Motion in Limine to Preclude Seifert and/or Good Hope from

Making Reference to or Introducing Evidence of Certain Financial Matters [DE 107] is

DENIED.


                                                4
       2.      Defendant SF&P’s Motion in Limine to Preclude Seifert and Good Hope
               from Making Reference to or Introducing Evidence of Defendant’s Written
               Agreements with Other Independent Contractors [DE 108]

       Defendant SF&P states that there was never an executed independent contractor

agreement or an executed a formal non-compete agreement between Seifert and Defendant. [DE

108 ¶ 1]. After learning of Seifert’s claims, Defendant “decided that it needed to enter such

agreements with other independent contractors to avoid (or at least limit) any future disputes of

this nature”, and these documents were produced in discovery. Id. ¶ 2. Defendant now argues

that any third-party agreements are not relevant and that “reference to the terms of any other

agreement may mislead or confuse the jury into believing that any or all of those terms were also

terms negotiated and agreed upon between Seifert and SF&P.” Id. ¶¶ 3-4. Defendant also argues

that these third-party contracts are inadmissible subsequent remedial measures under Federal

Rule of Evidence 407. Id. ¶ 5.

       In response, Seifert and Good Hope assert that, in discovery, the Court already found that

third-party agreements with independent contractors were highly relevant to defeating

Defendant’s theft of trade secrets claim. [DE 115 ¶ 1-2]. In addition, Seifert and Good Hope

point out that under Florida law, Defendant will need to prove that in order to be considered a

“trade secret,” the material “is the subject of efforts that are reasonable under the circumstances

to maintain its secrecy.” Id. ¶ 3. Seifert’s and Good Hope’s position is that these third-party

agreements with independent contractors are relevant to establish that “Defendant did not

undertake any efforts whatsoever, let alone reasonable ones, to maintain the secrecy of its

supposed confidential documents. In other words, Defendant has no trade secrets.” Id. ¶ 6.

       In reply, Defendant states, inter alia, that “it is unnecessary to present an

unrelated/irrelevant agreement between SF&P and a third party [independent contractor]
                                          5
(executed after termination of Seifert and SF&P’s business relationship[] to establish the absence

of a written agreement between Seifert and SF&P’s (just like it is unnecessary for [Seifert’s and

Good Hope’s] counsel to rent a Ferrari and show the engine to establish that undersigned counsel

does not own a Ferrari when undersigned counsel will stipulate to the fact that he does not own a

Ferrari).” [DE 120 ¶ 4].

       The Court does not understand why Defendant’s counsel would include the above-

mentioned parenthetical, which uses opposing counsel in attempting to make an analogous

example in a publicly filed document in federal court. Such a silly and unprofessional comment

is not appreciated, and no such comments shall be made in this Court again by counsel.

       Now able to move on to the merits of this motion, in light of the parties’ pretrial

stipulation that they did not execute any formal written agreements [DE 112, pg. 8 ¶ vi], there

seems to be little relevancy to evidence of written third-party agreements with independent

contractors. Further, these third-party agreements with independent contractors may be violative

of Federal Rule of Evidence 403, causing confusion to the jury and wasting time. These

agreements may also be excludable under Federal Rule of Evidence 407, as evidence of a

subsequent remedial measure. Nonetheless, the Court cannot decide this issue in a vacuum

outside the crucible of trial. Depending on how the case develops and is tried by the parties, such

evidence may or may not be relevant and admissible. However, to avoid any unnecessary issues

and disputes during trial, third-party agreements with independent contractors shall not be

mentioned in opening statements, and thereafter Seifert and Good Hope shall first obtain

permission of the Court outside the presence of the jury should Seifert and Good Hope wish to

introduce any such evidence or cross-examine on this issue. The Court can then rule in light of

the developments at trial and witness testimony.
                                                6
          Accordingly, Defendant’s Motion in Limine to Preclude Seifert and Good Hope from

Making Reference to or Introducing Evidence of Defendant’s Written Agreements with Other

Independent Contractors [DE 108] is GRANTED IN PART and DENIED IN PART as stated

herein.

          3.     Defendant SF&P’s Motion in Limine to Preclude Seifert and Good Hope
                 from Introducing as Evidence at Trial or Otherwise Publishing to the jury
                 Confidential Settlement Communications [DE 109]

          Defendant SF&P states that, during discovery, it produced all settlement communications

exchanged between the parties (or their respective counsel) after September 12, 2018. [DE 109 ¶

1]. Defendant argues that its “rationale for engaging in further settlement discussions after it

believed it had resolved all claims between the parties and following continued threats of

litigation should have no bearing as to whether SF&P is liable to Seifert on any claims.” Id. ¶ 4.

Moreover, Defendant argues the parties’ settlement communications should be excluded because

its probative value will be substantially outweighed by the danger of unfair prejudice and

confusion and will only serve to mislead the jury. Id. ¶ 7.

          In response, Seifert and Good Hope contend that “[t]he centerpiece of Defendant’s

affirmative defenses to the Complaint is a September 2018 payment to Mr. Seifert on the

Cranney transaction, which Defendant contends ‘settled’ all of Mr. Seifert’s claims.” [DE 116 ¶

1]. Specifically, Plaintiffs point out that

          Defendant asserts at least four affirmative defenses, ECF No. 62, directed to the
          supposed legal consequences of this “settlement payment” and “cover letter:”
          Third Affirmative Defense – Payment (specifically referencing “settlement
          payment to plaintiff); Fifth Affirmative Defense – Release (specifically
          referencing “settlement payment” and “cover letter”); Sixth Affirmative Defense
          – Accord, satisfaction, novation (same); Seventh Affirmative Defense – Estoppel
          (same).

Id.
                                                 7
       Moreover, Seifert and Good Hope assert that they do not intend to introduce Defendant’s

subsequent settlement efforts to prove its liability, and only intend on introducing evidence of

Defendant’s settlement efforts after receipt of the Cranney check to disprove Defendant’s

affirmative defenses of Payment, Release, Accord/Satisfaction/Novation, and Estoppel. Id. ¶¶ 4-

5.

       Defendant did not file a reply.

       The Court finds that, having raised “settlement payment” in at least four affirmative

defenses, Defendant has plainly injected the issue of settlement into this case. Evidence of

settlement communications are not admissible to prove liability for, invalidity of, or amount of a

disputed claim, or to impeach through a prior inconsistent statement. Fed.R.Evid. 408(a).

Settlement communications may be admissible to show bias or prejudice, or to negate a

contention of undue delay. Fed.R.Evid. 408(b). Federal Rule of Evidence 408 does not preclude

Seifert’s and Good Hope’s intended use of this information and evidence. Defendant cannot

inject settlement into this case, and then prohibit Seifert and Good Hope from fully responding to

Defendant’s affirmative defenses. Seifert and Good Hope are permitted to present evidence that

the Cranney payment did not settle any and all claims in order to negate Defendant’s affirmative

defenses, and such use is permissible, relevant to the claims, and is not unduly prejudicial.

Pandora Jewelers 1995, Inc. v. Pandora Jewelry, LLC, 09-61490-CIV, 2011 WL 2295269, at

*11 (S.D. Fla. June 8, 2011).

       Accordingly, Defendant’s Motion in Limine to Preclude Seifert and Good Hope from

Introducing as Evidence at Trial or Otherwise Publishing to the jury Confidential Settlement

Communications [DE 109] is DENIED.


                                                8
       4.      Defendant SF&P’s Motion in Limine to Preclude Seifert and Good Hope
               from Introducing the Existence of any Previously Undisclosed Agreements
               [DE 110]

       Defendant SF&P asserts that Seifert’s claims are premised upon four oral agreements.

[DE 110 ¶ 1]. Defendant claims that “while the parties were attempting to prepare a Joint Pre-

Trial Stipulation, Jury Instructions, and Verdict forms, undersigned counsel began to notice a

trend. Seifert’s drafts made repeated mention of ‘an agreement’ or ‘the agreement’ in the

singular, rather than to those agreements (plural) alleged in the [Amended Complaint] and

discussed ad nauseum at the parties’ depositions (and throughout this case).” Id. ¶ 3. Defendant

represents that, upon further discussion, Seifert’s and Good Hope’s counsel indicated the

existence of a new agreement that governed the parties’ relationship. Id. ¶ 4. Defendant argues

that because the deadline to amend pleadings and the discovery cut-off have expired, Seifert and

Good Hope must be precluded from introducing any new agreement into evidence. Id. ¶ 5.

       In response, Seifert and Good Hope contend that “[a]ll of the documents proving the

agreements upon which Plaintiffs base their claims have been disclosed and identified on their

Exhibit List filed on October 21, 2020.” [DE 118 ¶ 2]. Seifert and Good Hope argue that should

there be a new agreement, Defendant can raise an objection at trial. Id. Moreover, the complaint

alleges transactions that flowed from the agreement to pay Seifert on his leads. Id. ¶ 3

       In reply, Defendant reiterates its position that Defendant will be ambushed at trial, “in the

form of a new, previously undisclosed master agreement which now purportedly governs the

parties [sic] relationship (particularly where the same only exists in Seifert’s imagination).” [DE

121 ¶¶ 2-5].

       The Court finds that the issues raised in this motion can only be fairly addressed during

the crucible of trial on a proper objection and cannot be ruled upon in advance on a motion in
                                                9
limine. The Court cannot now rule that only the four oral agreements should be allowed into

evidence as the Court only has the power to exclude evidence in limine when evidence is clearly

inadmissible on all potential grounds. If Defendant believes there is a discovery violation,

Defendant can object at trial and the Court can rule within the context of trial.

       Accordingly, Defendant’s Motion in Limine to Preclude Seifert and Good Hope from

Introducing the Existence of any Previously Undisclosed Agreements [DE 110] is DENIED.

       5.      Motion in Limine to Preclude Seifert and Good Hope from Introducing
               Evidence of Post-Termination Commission Payments Owed on any
               Transactions That Have Not Been Disclosed via the Amended Complaint by
               Interlineation [DE 111]

       Defendant SF&P’s argument here is similar to its previous argument, supra 4, and

equally meritless. Defendant contends that Seifert’s claims are premised upon four oral

agreements, and that through the joint stipulation, Seifert is trying to leave the door open, by

suggesting that a Feb. 16, 2018 email “entitles him to compensation with respect to transactions

other than Best and/or Moore.” [DE 111 ¶¶ 1-2]. Defendant argues that because the deadline to

amend pleadings and the discovery cut-off have expired, Seifert and Good Hope should be

precluded from “altering his pleadings, discovery responses, and testimony in an effort to

fabricate further entitlement to compensation emanating from transactions that have not been

placed at issue[,]” amounting to trial by ambush and discovery gaming. Id. ¶ 3-4.

       In response, Seifert and Good Hope contend that “all claims for post-termination

commission payments were set forth in the Amended Complaint by Interlineation or otherwise as

further described in response to Defendant’s discovery requests. Moreover, to the extent

agreements are in writing, they were disclosed and listed on Plaintiff’s Exhibit list filed on

October 21, 2020.” [DE 119 ¶ 2]. Further, Seifert and Good Hope argue that the “attempt to

                                                 10
limit the scope of a February 16, 2018 e-mail to encompass more than the Best and/or Moore

transaction is a blatant misreading and distortion of that e-mail, which did not even mention

either of those transactions.” Id. ¶ 3. In addition, Seifert and Good Hope point out that

“Defendant is free to argue the meaning and scope of this e-mail, which is a critical component

to Plaintiff’s claim. But this issue clearly cannot be decided by means of a motion in limine. Id.

       Defendant did not file a reply.

       For the reasons set forth, supra 4, Defendant’s Motion in Limine to Preclude Seifert and

Good Hope from Introducing Evidence of Post-Termination Commission Payments Owed on

any Transactions That Have Not Been Disclosed via the Amended Complaint by Interlineation

[DE 111] is DENIED.

       DONE and ORDERED in Chambers this 12th day of July, 2021, at West Palm Beach,

Palm Beach County in the Southern District of Florida.


                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                11
